Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDMENT NO. 4 DATED AS OF AUGUST 8, 2017

to

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 11, 2011

among

SCANSOURCE, INC.,

THE SUBSIDIARY BORROWERS PARTY THERETO,

THE LENDERS PARTY THERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

TD BANK, N.A and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents

JPMORGAN CHASE BANK, N.A.,

TD BANK, N.A. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 4 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of August 8, 2017 by and among ScanSource, Inc., a South
Carolina corporation (the “Borrower”), the Subsidiary Borrowers party hereto
(together with the Borrower, the “Borrowers”), JPMorgan Chase Bank, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
other financial institutions signatory hereto.

R E C I T A L S:

A. The Borrowers, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 11, 2011 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise specified herein, capitalized terms used
in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.

B. The Borrowers, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below to, among
other things, increase the aggregate Commitments of the Lenders and allocate
them as set forth on Schedule 2.01 hereto.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the “Amendment No. 4 Effective Date” (as
defined in Section 3 below), the Credit Agreement shall be amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:

“Amendment No. 4 Effective Date” means August 8, 2017.

(b) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments as of the
Amendment No. 4 Effective Date is $400,000,000.

 

1



--------------------------------------------------------------------------------

(c) The definition of “Reaffirmation” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Reaffirmation” means, collectively, (a) that certain Reaffirmation of Guaranty
and Security Documents dated as of the date hereof made by certain Credit
Parties for the benefit of the Administrative Agent, the Collateral Agent and
the other Secured Creditors, (b) that certain Reaffirmation and Amendment of
Guaranty and Security Documents dated as of the Amendment No. 1 Effective Date
made by certain Credit Parties for the benefit of the Administrative Agent, the
Collateral Agent and the other Secured Creditors, (c) that certain Reaffirmation
and Amendment of Guaranty and Security Documents dated as of the Amendment No. 3
Effective Date made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors,
(d) that certain Reaffirmation and Amendment of Guaranty and Security Documents
dated as of the Amendment No. 4 Effective Date made by certain Credit Parties
for the benefit of the Administrative Agent, the Collateral Agent and the other
Secured Creditors, (e) that certain Reaffirmation of Dutch Pledge dated as of
the date hereof made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors,
(f) that certain Reaffirmation of Dutch Pledge dated as of the Amendment No. 1
Effective Date made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors,
(g) that certain Reaffirmation of Dutch Pledge dated as of the Amendment No. 3
Effective Date made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors, and
(h) that certain Reaffirmation of Dutch Pledge dated as of the Amendment No. 4
Effective Date made by certain Credit Parties for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Creditors, in
each case, as the same may be amended, restated, modified or supplemented from
time to time.

(d) Section 6.01(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(f) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that, except in the case of Capital Lease Obligations incurred
pursuant to Section 6.10(b), (i) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f) shall not exceed $50,000,000 at any time outstanding;

 

2



--------------------------------------------------------------------------------

(e) Section 6.01(o) of the Credit Agreement is hereby amended by changing the
reference to “clause (n)” therein to “clause (o)”.

(f) Section 6.03(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(b) The Borrower will not, nor will it permit any Subsidiary to, make any Asset
Disposition except for (i) Asset Dispositions among the Borrowers and one or
more Domestic Subsidiaries or Subsidiary Guarantors or among any Domestic
Subsidiaries or Subsidiary Guarantors, (ii) Asset Dispositions by Foreign
Subsidiaries that are not Subsidiary Borrowers or Subsidiary Guarantors to the
Borrower or any Subsidiary, (iii) Asset Dispositions permitted by Sections 6.04,
6.06 or 6.07, (iv) transfers of Receivables pursuant to, and in accordance with
the terms of, a Permitted Securitization; provided that, the related Receivables
Transaction Attributed Indebtedness shall be permitted by Section 6.01, (v) the
sale and leaseback of property permitted under Section 6.10, (vi) other Asset
Dispositions of property that, together with all other property of the Borrower
and its Subsidiaries previously leased, sold or disposed of in Asset
Dispositions made pursuant to this Section 6.03(b)(vi) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the property of the Borrower
and its Subsidiaries and (vii) transfers of Receivables pursuant to, and in
accordance with the terms of, a Specified Customer Financing Program.

(g) Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Sale and Leaseback Transactions. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Sale and Leaseback Transaction other than (a) the
sale and leaseback of real property so long as, giving effect thereto, the
Borrower is in pro forma compliance with Sections 6.12 and 6.13 as of the time
of incurrence and no Default exists or would result therefrom or (b) the sale
and leaseback in the ordinary course of business of inventory held by the
Borrower or its Subsidiaries for lease (or subscription or other similar
arrangement) to their customers so long as the Leverage Ratio, calculated after
giving effect thereto as of the time of incurrence, shall be less than or equal
to 3.00 to 1.00.

(h) Schedule 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Schedule 2.01 attached hereto as Annex I.

 

3



--------------------------------------------------------------------------------

2. Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants that:

(a) The execution, delivery and performance by each of the Borrowers of this
Amendment and the other documents delivered in connection herewith
(collectively, the “Other Amendment Documents”) have been duly authorized by all
necessary corporate action and that each of this Amendment and the Other
Amendment Documents is a legal, valid and binding obligation of each of the
Borrowers enforceable against each of the Borrowers in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally;

(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Credit Document for purposes thereof) is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as if made on the date
hereof except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of such earlier date;

(c) Since March 31, 2017 there has been no material adverse change in the
business, assets, operations or condition of the Borrower and its Subsidiaries,
taken as a whole; and

(d) After giving effect to this Amendment and the Other Amendment Documents, no
Default or Event of Default has occurred and is continuing.

3. Effective Date. This Amendment shall become effective upon the date (the
“Amendment No. 4 Effective Date”) of the execution and delivery hereof by the
Borrowers, the Administrative Agent, the Required Lenders and each Lender
increasing its Commitment in connection herewith; and the satisfaction of the
following additional conditions:

(a) Each of the Credit Parties has executed and delivered a Reaffirmation of
Guaranty and Security Documents in the form of Annex II hereto (the “U.S.
Reaffirmation”).

(b) The Borrower, 4100 Quest, LLC and ScanSource Europe C.V. shall have executed
and delivered to the Administrative Agent a reaffirmation of the Dutch Pledge
Agreement in the form of Annex III hereto (the “Dutch Reaffirmation”).

(c) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable by the Borrowers on or prior to the Amendment
No. 4 Effective Date, including, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder and any
fees separately agreed between the Borrower and Administrative Agent.

 

4



--------------------------------------------------------------------------------

(d) The delivery to the Administrative Agent of (i) a satisfactory legal opinion
of U.S. counsel to the Borrowers and the other Credit Parties and (ii) such
corporate certificates, evidence of corporate standing and authorization, tax,
lien and judgment searches and other documents and certificates with respect to
the Credit Parties as it shall reasonably request.

In the event the Amendment No. 4 Effective Date has not occurred on or before
August 31, 2017, Section 1 hereof shall not become operative and shall be of no
force or effect.

4. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically amended or waived above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(c) For the avoidance of doubt, it is not the intent of the parties hereto that
the increase in the amount of the Commitments effectuated hereby shall
constitute a utilization of the mechanism for the establishment of Incremental
Facilities set forth in Section 2.09(d) of the Credit Agreement. Accordingly,
the maximum aggregate amount of Incremental Facilities which may be established
pursuant to such section after the Amendment No. 4 Effective Date shall remain
$200,000,000.

5. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

SCANSOURCE, INC. By:       Name:   Title: SCANSOURCE LATIN AMERICA, INC. (f/k/a
Netpoint International, Inc.) By:       Name:   Title: SCANSOURCE EUROPE, SPRL
By:       Name:   Title:

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank By:       Name:   Title:

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

[LENDER] By:       Name:   Title:

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

ANNEX I

Schedule 2.01

Commitments; Letter of Credit Commitments

Commitments

 

JPMorgan Chase Bank, N. A.

   $ 80,000,000.00

TD Bank, N.A.

   $ 80,000,000.00

Bank of America, N.A.

   $ 80,000,000.00

Wells Fargo Bank, N.A.

   $ 66,666,666.67

Regions Bank

   $ 60,000,000.00

Citibank, N.A.

   $ 33,333,333.33   

 

 

 

TOTAL

   $ 400,000,000     

 

 

 

Letter of Credit Commitments

 

JPMorgan Chase Bank, N. A.

   $ 15,000,000.00

TD Bank, N.A.

   $ 15,000,000.00

Bank of America, N.A.

   $ 15,000,000.00   

 

 

 

TOTAL

   $ 45,000,000     

 

 

 



--------------------------------------------------------------------------------

ANNEX II

FORM OF U.S. REAFFIRMATION

REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS

This Reaffirmation of Guaranty and Security Documents (this “Reaffirmation”)
dated as of August 8, 2017 is entered into by ScanSource, Inc., a South Carolina
corporation (the “Borrower”), the “Subsidiary Guarantors” (as defined the
Amended Credit Agreement referenced below) (the Subsidiary Guarantors together
with the Borrower, the “Credit Parties”) for the benefit of JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) and collateral agent
(the “Collateral Agent”), and the other Secured Creditors (as defined in the
applicable document referenced below) and the other Guaranteed Parties (as
defined in the Parent Guaranty and Subsidiary Guaranty referenced below).
Capitalized terms used but not otherwise defined herein have the meaning
ascribed thereto by the Credit Agreement (as defined below) as amended by the
Amendment (as defined below).

1. Reference is made to that certain Amended and Restated Credit Agreement dated
as of October 11, 2011 among the Borrower, the Subsidiary Borrowers party
thereto (as such term is defined therein), JPMorgan Chase Bank, N.A.,
individually and as administrative agent and the financial institutions party
thereto (as amended or otherwise modified prior to the date hereof, the “Credit
Agreement”).

2. Reference is also made to that certain Security Agreement dated as of
September 28, 2007 made by the Credit Parties in favor of the Collateral Agent
for the benefit of the Secured Creditors (as amended or otherwise modified and
reaffirmed prior to the date hereof, the “Security Agreement”).

3. Reference is also made to that certain Trademark Security Agreement dated as
of September 28, 2007 made by the Borrower in favor of the Collateral Agent for
the benefit of the Secured Creditors (as amended or otherwise modified and
reaffirmed prior to the date hereof, the “Borrower Trademark Security
Agreement”).

4. Reference is also made to that certain Trademark Security Agreement dated as
of September 28, 2007 made by ScanSource Latin America, Inc., f/k/a Netpoint
International, Inc., in favor of the Collateral Agent for the benefit of the
Secured Creditors (as amended or otherwise modified and reaffirmed prior to the
date hereof, the “Netpoint Trademark Security Agreement”).

5. Reference is also made to that certain Pledge Agreement dated as of
September 28, 2007 made by the Credit Parties in favor of the Collateral Agent
for the benefit of the Secured Creditors (as amended or otherwise modified and
reaffirmed prior to the date hereof, the “Pledge Agreement”).

6. Reference is also made to that certain Parent Guaranty dated as of
September 28, 2007 made by the Borrower in favor of the Administrative Agent for
the benefit of the Administrative Agent, the Collateral Agent, the Lenders and
their Affiliates to the extent provided therein (as amended or otherwise
modified and reaffirmed prior to the date hereof, the “Parent Guaranty”).



--------------------------------------------------------------------------------

7. Reference is also made to that certain Subsidiary Guaranty dated as of
September 28, 2007 made by the Subsidiary Guarantors in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and their Affiliates to the extent provided therein (the
“Subsidiary Guaranty” and, together with the Security Agreement, the Borrower
Trademark Security Agreement, the Netpoint Trademark Security Agreement, the
Pledge Agreement and the Parent Guaranty, the “Reaffirmed Documents”).

8. Reference is also made to that certain Amendment No. 4 to Amended and
Restated Credit Agreement dated as of the date hereof among the Borrower, the
Subsidiary Borrowers party thereto, the Lenders party thereto and the
Administrative Agent (the “Amendment”), which agreement amends the Credit
Agreement.

9. In order to induce the Administrative Agent and the Lenders to enter into the
Amendment, each Credit Party (or, with respect to clause (d) below, each
applicable Credit Party) hereby:

(a) agrees to and reaffirms all of the terms and conditions of the Reaffirmed
Documents (including, as applicable, all grants of a Lien upon the assets of
such Credit Party), and, immediately after giving effect to the amended
Schedules referred to in clause (d) below, reaffirms and makes all of the
representations and warranties in the Reaffirmed Documents as of the date
hereof, in each case as if the same had been fully set forth herein (provided
that any such representations which is made as of a specific date shall only be
made as of such date);

(b) agrees that for all purposes of the Reaffirmed Documents, the Credit
Agreement as amended by the Amendment shall be deemed to be the “Credit
Agreement” and hereafter the term “Credit Agreement” (as defined in each of the
Reaffirmed Documents) shall mean the Credit Agreement as amended by the
Amendment, as further amended, modified, restated, amended and restated and/or
supplemented from time to time; and

(c) acknowledges and consents to the terms of the Amendment.

10. The parties hereto agree that the Reaffirmed Documents remain in full force
and effect in accordance with their terms.

11. This Reaffirmation may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

12. This Reaffirmation shall be construed in accordance with and governed by the
law of the State of New York.

[signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of the
date first written above.

 

SCANSOURCE, INC. By:       Name:   Title:

PARTNER SERVICES, INC.

SCANSOURCE SECURITY DISTRIBUTION, INC.

SCANSOURCE LATIN AMERICA, INC.

OUTSOURCING UNLIMITED, INC.

SCANSOURCE COMMUNICATIONS, INC.
(f/k/a T2 Supply, Inc.)

SCANSOURCEGOV, INC. (f/k/a ZSource, Inc.)

INTELISYS, INC.

By:       Name:   Title:

8650 COMMERCE DRIVE, LLC

SCANSOURCE PROPERTIES, LLC

LOGUE COURT PROPERTIES, LLC

4100 QUEST, LLC

By:  

ScanSource, Inc.,

its sole member

By:       Name:   Title:

[Signature Page to Reaffirmation of Guaranty and Security Documents]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent By:       Name:       Title:    

[Signature Page to Reaffirmation of Guaranty and Security Documents]



--------------------------------------------------------------------------------

ANNEX III

FORM OF DUTCH REAFFIRMATION

REAFFIRMATION OF DUTCH PLEDGE

This Reaffirmation of Dutch Pledge (this “Reaffirmation”) dated as of August 8,
2017 is entered into by ScanSource, Inc., a South Carolina corporation (the
“Borrower”), 4100 Quest, LLC, a South Carolina limited liability company
(“Quest”), and ScanSource Europe C.V., a limited partnership (commanditaire
vennootschap) under the laws of the Netherlands (the “Limited Partnership” and,
together with the Borrower and Quest, the “Affirming Parties”) for the benefit
of JPMorgan Chase Bank, N.A., as collateral agent (the “Collateral Agent”), on
behalf of itself and the other Secured Creditors. Capitalized terms used but not
otherwise defined herein have the meaning ascribed thereto by the Credit
Agreement (as defined below) as amended by the Amendment (as defined below).

1. Reference is made to that certain Amended and Restated Credit Agreement dated
as of October 11, 2011 among the Borrower, the Subsidiary Borrowers from time to
time party thereto, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, and the Lenders from time to time party thereto (as
amended or otherwise modified prior to the date hereof, the “Credit Agreement”).

2. Reference is also made to that certain Deed of Disclosed Pledge of Rights
Relating to a Limited Partnership Agreement dated as of October 30, 2009 made by
the Borrower and Quest with respect to the Equity Interests of the Limited
Partnership in favor of the Collateral Agent (the “Dutch Pledge Agreement”).

3. Reference is also made to that certain Amendment No. 4 to Amended and
Restated Credit Agreement dated as of the date hereof among the Borrower, the
Subsidiary Borrowers party thereto, the Lenders signatory thereto and the
Administrative Agent (the “Amendment”), which agreement amends the Credit
Agreement.

4. In order to induce the Administrative Agent and the Lenders to enter into the
Amendment, each Affirming Party hereby:

(a) agrees to and reaffirms all of the terms and conditions of the Dutch Pledge
Agreement (including, as applicable, all grants of a Lien upon the assets of
such Affirming Party), and reaffirms and makes all of the representations and
warranties in the Dutch Pledge Agreement as of the date hereof, in each case as
if the same had been fully set forth herein; and

(b) confirms that for all purposes of the Dutch Pledge Agreement, the Credit
Agreement as amended by the Amendment shall be deemed to be the “Credit
Agreement” and hereafter the term “Credit Agreement” (as defined in the Dutch
Pledge Agreement) shall mean the Credit Agreement as amended by the Amendment,
as further amended, modified, restated, amended and restated and/or supplemented
from time to time.



--------------------------------------------------------------------------------

5. The parties hereto agree that except as expressly modified hereby, the Dutch
Pledge Agreement remains in full force and effect in accordance with its terms.

6. This Reaffirmation may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

7. This Reaffirmation shall be construed in accordance with and governed by
Dutch law.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of the
date first written above.

 

SCANSOURCE, INC. By:       Name:   Title: 4100 QUEST, LLC By:  

ScanSource, Inc.,

its sole member

By:       Name:   Title: SCANSOURCE EUROPE C.V. By:   4100 QUEST, LLC By:  

ScanSource, Inc.,

its sole member

By:       Name:   Title: